10.4

$600,075 term note between Bourque Printing, Inc. and First Century Bank dated
as of September 9, 2004.

--------------------------------------------------------------------------------

 

BOURQUE PRINTING, INC.

FIRST CENTURY BANK, N.A.

Loan Number

1294733

10848 AIRLINE HIGHWAY

500 FEDERAL STREET

Date

09-09-2004

BATON ROUGE, LA 70816

BLUEFIELD, WV 24701

Maturity Date

10-09-2009

   

Loan Amount

$ 600,075.00

   

Renewal of

_____________

   

BR/ RESP 01/801

BORROWERS NAME AND ADDRESS

LENDER’S NAME AND ADDRESS

   

“I” includes each borrower above, jointly and severally.

“You” means the lender, its successors and assigns

   

For value received, I promise to pay to you, or your order, at your address
listed above the PRINCIPAL sum of SIX HUNDRED THOUSAND SEVENTY FIVE AND NO/100
Dollars $600,075.00 

o Single Advance: I will receive all of this principal sum on______________. No
additional advances are contemplated under this note.

n Multiple Advance: The principal sum shown above is the maximum amount of
principal l can borrow under this note. On 09-09-2004 I will receive the amount
of 0.00 and future principal advances are contemplated.

> Conditions: The conditions for future advances are UPON REQUEST.
> 
> o Open End Credit: You and I agree that I may borrow up to the maximum amount
> of principal more than one time. This feature is subject to
> all other conditions and expires on __________________.
> 
> n Closed- End Credit: You and I agree that I may borrow up to the maximum only
> one time (and subject to all other conditions).

INTEREST: I agree to pay interest on the outstanding principal balance from
09-09-2004 at the rate of 4.50 % per year until 09-10-2004.

n Variable Rate: This rate may then change as stated below.

> n Index Rate: The future rate will be EQUAL TO  the following index rate: THE
> BASE RATE ON CORPORATE LOANS POSTED BY AT LEAST 75% OF THE NATION'S 30 LARGEST
> BANKS KNOWN AS THE WALL STREET JOURNAL PRIME RATE. THE RESULT OF THIS
> CALCULATION WILL BE ROUNDED UP TO THE NEAREST 0.125

> o No Index: The future rate will not be subject to any internal or external
> index. It will be entirely in your control.

> n Frequency and Timing: The rate on this note may change as often as EVERY DAY
> BEGINNING 09-10-2004.
> A change in the interest rate will take effect ON THE SAME DAY.
> 
> o Limitations: During the term of this loan, the applicable annual interest
> rate will not be more than _________% or less than  ____________%. The rate
> may not change more than ______ % each_____________.

> Effect of Variable Rate: A change in the interest rate will have the following
> effect on the payments: ~

> n The amount of each scheduled payment will change.

> o  The amount of the final payment will change.

> o ______________________________________________________________________.

ACCRUAL METHOD: Interest will be calculated on an ACTUAL/360 basis.

POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:

> n on the same fixed or variable rate basis in effect before maturity (as
> indicated above).

> o at a rate equal to __________________________________________________.

n LATE CHARGE: if a payment is made more than 10 days after it is due, I agree
to pay a late charge of 5.000% OF THE LATE AMOUNT.

n ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which n are n are not included in the principal amount above: COSTS
NECESSARY TO CREATED, PERFECT, AND RECORD SECURITY INTRESTS AND $75.00 LOAN
PROCESSING FEE.

PAYMENTS: I agree to pay this note as follows:

ON DEMAND, BUT IF NO DEMAND IS MADE THEN MONTHLY PAYMENTS OF ACCRUED INTEREST
CALCULATED ON THE AMOUNT OF CREDIT OUTSTANDING BEGINNING ON 10-09-2004, FOLLOWED
BY 60 MONTHLY PAYMENTS OF $11,204.65 BEGINNING 11-09-2004.

ADDITIONAL TERMS:

THIS NOTE IS FURTHER SUBJECT TO THE CROSS-COLLATERALIZATION/CROSS-DEFAULT
AGREEMENT DATED 09/09/04

n SECURITY:  This note is separately secured by (escribe separate document by
type and date):

PURPOSE: The purpose of this loan is FINANCE EQUIPMENT.

SECURITY AGREEMENT AND CORPORATE GUARANTY EACH DATED 09/09/04

SIGNATURES:  I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2).  I
have received a copy on today’s date.

(This section is for your internal use.  Failure to list a separate security
department does not mean the agreement will not secure this note.)

     

Signature for Lender

BOURQUE PRINTING INC.

   

JEFFERY FORLINES

 

 

 

 

 

 

 

 

 

DEFINITIONS: As used on page 1, means the terms that apply to this loan. "I",
"me" or "my" means each Borrower who signs this note and each other person or
legal entity (including guarantors, endorsers end sureties) who agrees to pay
this note (together referred to as "us"). "You" or "your" means the Lender and
its successors and assigns.

APPLICABLE LAW: The law of the state in which you are located will govern this
note. Any term of this note which is contrary to applicable aw will not be
effective, unless the law permits you and me to agree to ~such a variation. If
any provision of this agreement cannot be enforced according to its terms, this
fact will not affect the enforceability of the remainder of this agreement No
modification of this agreement may be made without your express written consent.
Time is of the essence in this agreement.

COMMISSIONS OR OTHER REMUNERATION: I understand and agree that my insurance
premium paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or other remuneration.

In addition, I understand and agree that some other payment to third parties as
part of this note may also involve money retained by you or paid back to you as
commissions or other remuneration.

PAYMENTS: Each payment I make on this note will first reduce the ~mount I owe
you for charge. which are neither interest nor principal. the remainder of each
payment will then reduce accrued unpaid interest, ~and then unpaid principal. If
you and I agree to a different application of payments, we will describe our
agreement on this note. I may prepay a part of, or the entire balance of this
loan without penalty, unless we ~specify to the contrary on this note. Any
partial prepayment will not excuse or reduce any later scheduled payment until
this note is paid in full (unless, when I make the prepayment, you and I agree
in writing to the contrary).

INTEREST: Interest accrues on the principal remaining unpaid from time to time,
until paid in full. If I receive the principal in more than one advance, each
advance will start to earn interest only when I receive the advance. The
interest rate in effect on this note at any given time will apply to the entire
principal advanced at that time. Notwithstanding anything to the contrary, I do
not agree to pay and you do not intend to charge any rate of interest that is
higher than the maximum rate of interest you could charge under applicable law
for the extension of credit that is agreed to hers (either before or after
maturity). If any notice of interest accrual is sent and is in error, we
mutually agree to correct it and if you actually collect more interest than
allowed by law and this agreement, you agree to refund it to me.

INDEX RATE: The index will serve only as a device for setting the rate on this
note. You do not guarantee by selecting this index, or the margin

that the rate on this note will be the same rate you charge on any other; loan
or class of loan to ms or other borrowers.

ACCRUAL METHOD: The amount of interest that I will pay on this loan will be
calculated using the interest rate and accrual method stated on page 1 of this
note. For the purpose of interest calculation, the accrual method will determine
the number of days in a "year". If no accrual method is stated, then you may use
any reasonable accrual method for calculating interest. :

POST MATURITY RATE: For purposes of deciding when the "Post Maturity Rate"
(shown on page 1) applies, the term "maturity" means the date of the last
scheduled payment indicated on page 1 of this note or the date you accelerate
payment on the note, whichever is earlier.

SINGLE ADVANCE LOANS: If this is a single advance loan, you and I expect that
you will make only one advance of principal. However, you may add other amounts
to the principal if you make any payments described in this PAYMENTS BY LENDER"
paragraph below.

MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I expect
that you will make more than one advance of principal. If this is closed end
credit, repaying a part of the principal will not entitle me to additional
credit.

PAYMENTS 8Y LENDER: If you are authorized to pay, on my behalf, charges I am
obligated to pay (such as property insurance premiums) then you may treat those
payments made by you as advances and add them to the unpaid principal under this
note, or you may demand immediate payment of the charges.

SET-OFF: I agree that you may set off any amount due and payable under this note
against any right I have to receive money from you.

~Right to receive money from you" means:

(1) any deposit account balance I have with you

(2) any money owed to me on an item presented to you or in your possession for
collection or exchange; and

(3) any repurchase agreement or other nondeposit obligation.

"Any amount due and payable under this note" means the total amount of which you
are entitled to demand payment under the terms of this note at the time you set
it off. This total includes any balance the due date for which you properly
accelerate under this note.

if my right to receive money tom you is also owned by someone who has not agreed
to pay this note, your right of set-off will apply to my interest in the
obligation end to any other amounts I could withdraw on my sole request or
endorsement, Your right of set-off does not apply to an account or other
obligation where my rights are only as a representative. It also does not apply
to any Individual Retirement Account or other tax-deferred retirement account.


You will not be liable for the dishonor of any check when the dishonor occurs
because you set off this debt against any of my accounts. I agree to hold you
harmless from any such claims arising as a result of your exercise of your right
of set off.

REAL ESTATE OR RESIDENCE SECURITY: If this note is secured by real estate or e
residence that is personal property, the existence of a default end your
remedies for such a default will be determined by applicable law, by the terms
of any separate instrument creating the security interest and, to the extent-not
prohibited by law and not contrary to the terms of the separate security
instrument, by the "Default” and “Remedies" paragraphs herein.

DEFAULT: I will be in default if any one or more of the following occur: ( 1 ) I
fail to make a payments on time or in the amount due; (2) I fail to keep the
property insured, If required; (3)I fail to pay, or keep any promise, on any
debt or agreement I have with you (4) any other creditor of mine attempts to
collect any debt I owe him through court proceedings; (5) I die, am declared
incompetent, make an assignment for the benefit of creditors, or become
insolvent (either because my liabilities exceed my assets or I am unable to pay
my debts as they become duo); (6)I make any written statement or provide any
financial information that is untrue or inaccurate at the time it was provided;
(7)I do or fail to do something which causes you to believe that you will have
difficulty collecting the amount I owe you, (8) any collateral securing this
note is used in a manner or for a purpose which threatens confiscation by a
legal authority; (9) I change my name or assume an additional name without first
notifying you before making such a change; (10) I fail to plant, cultivate and
harvest crops in due season if I am a producer of crops; (11) any loan proceeds
are used for a purpose that will contribute to excessive erosion of highly
erodible land or to the conversion of wetlands to produce an agricultural
commodity, as further explained in 7 C.F.R. Part 1940, Subpart G, Exhibit M.

REMEDIES: If I am in default on this note you have, but are not limited to the
following remedies:

(1) You may demand immediate payment of all I owe you under this

note (principal, accrued unpaid interest and other accrued charges).

(2) You may set off this debt against any right I have to the payment of money
from you, subject to the terms of the "Set-Off" paragraph herein.

(3) You may demand security, additional security, or additional parties to be
obligated to pay this note as a condition for not using any other remedy.

(4) You may refuse to make advances to me or allow purchases on credit by me.

(5) You may use any remedy you have under state or federal law.

By selecting any one or more of these remedies you do not give up your right to
later use any other remedy. By waiving your right to declare an event to be a
default, you do not waive your right to later consider the event as a default if
it continues or happens again

COLLECTION COSTS AND ATTORNEY'S FEES: I agree to pay all costs of collection,
replevin or any other or similar type-of cost if I am In default. In addition,
if you hire an attorney to collect this note, I also agree to pay any tee you
incur with such attorney plus court costs except whore prohibited by law}. To
the extent permitted by the United States bankruptcy Code, I also agree to pay
the reasonable attorney's fees and costs you incur to collect this debt as
awarded by any court exercising jurisdiction under the Bankruptcy Code.

WAIVER: I give up my rights to require you to do certain things. I will not
require you to:

(1) demand payment of amounts due (presentment);

(2) obtain official certification of nonpayment (protest); or

(3) give notice that amounts due have not been paid (notice of dishonor}.

I waive any defenses I have based on surety ship or impairment of collateral.

OBLIGATIONS INDEPENDENT: I understand that I must pay this note even if someone
else has also agreed to pay it (by, for example, signing this form or a separate
guarantee or endorsement). You may sue me alone, or anyone else who is obligated
on this note, or any number of us together, to collect this note. You may do so
without any notice that it has not been paid (notice of dishonor). You may
without notice release any party to this agreement without releasing any other
party. If you give up any of your rights, with or without notice, it will not
affect my duty to pay this note. Any extension of new credit to any of us or
renewal of this note by all or less than all of us will not release me from my
duty to pay it. (Of course, you are entitled to only one payment in full.) I
agree that you may at your option extend this note or the debt represented by
this note, or any portion of the note or debt, from time to time without limit
or notice and for any term without affecting my liability for payment of the
note. I will not assign my obligation under this agreement without your prior
written approval.

FINANCIAL INFORMATION: I agree to provide you, upon request, any financial
statement or information you may deem necessary. I warrant that the financial
statements and information I provide to you are or will be accurate, correct and
complete.

NOTICE: Unless otherwise required by law, any notice to me shall be given, by
delivering it or by mailing it by first class mail addressed to me at my last
known address. My current address is on page t. I agree to inform you in writing
of any change in my address. I will give any notice to you by mailing it first
class to your address stated on page 1 of this agreement, or to any other
address that you have designated.


DATE OF TRANSACTION

PRINCIPAL ADVANCE

BORROWER’S INITIALS (not required)

PRINCIPAL PAYMENTS

PRINCIPAL BALANCE

INTEREST RATE

INTEREST PAYMENTS

INTEREST PAID THROUGH:

 

$

 

$

$

%

$

   

$

 

$

$

%

$

   

$

 

$

$

%

$

   

$

 

$

$

%

$

   

$

 

$

$

%

$

   

$

 

$

$

%

$

   

$

 

$

$

%

$

   

$

 

$

$

%

$

   

$

 

$

$

%

$

   

$

 

$

$

%

$

   

$

 

$

$

%

$

 





 

--------------------------------------------------------------------------------

GUARANTY

Guarantor Name and Address

Lender Name and Address

     

Number: 1294733

CHAMPION INDUSTIRES, INC.

FIRST CENTURY BANK, N.A

Amount: 600,075.00

2450-90 1st Avenue

500 Federal Street

Date: September 9, 2004

Huntington, WV 25703

Bluefield, WV 24701

 

DATE. The date of this Guaranty is 09-09-2004.

                For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and to induce Lender (with its participants,
successors and assigns), at its option, at any time or from time to time to make
loans or extend other accommodations to or for the account of BOURQUE PRINTING,
INC. (Borrower) or to engage in any other transactions with Borrower, the
Guarantor hereby absolutely end unconditionally guarantees to the Lender the
full and prompt payment when due, whether at maturity or earlier by reason of
acceleration or otherwise, of the debts, liabilities and obligations described
as follows:

INDEBTEDNESS

> n  Specific Debts. The Guarantor guarantees to Lender the payment and
> performance of the debt, liability or obligation of Borrower to Lender
> evidenced by or arising out of the following: NOTE #1294733 IN THE AMOUNT OF
> $600,075.00 DATED 9/9/2004 and any extensions, renewals or replacements
> thereof (Indebtedness).

> o  All Debts. Except as this Guaranty may otherwise provide, the Guarantor
> guarantees to Lender the payment and performance of each and every debt,
> liability and obligation of every type and description which Borrower may now
> or at any time hereafter owe to Lender (whether such debt, liability or
> obligation now exists or is hereafter created or Incurred, and whether it is
> or may be direct or indirect, due or to become due, absolute or contingent,
> primary or secondary, liquidated or un-liquidated, or joint, several, or joint
> and several; all such debts, liabilities and obligations (Indebtedness).
> Without limitation, this Guaranty includes the following described debt(s):

> Exclusions.
> 
> > o  Guarantor will be liable for $_____________________ of the principal
> > amount of the Indebtedness outstanding at default and for all of the accrued
> > interest, and the expenses of collection, enforcement or protection of
> > Lender's rights and remedies under this Guaranty, including reasonable
> > attorneys' fees.
> 
> > o  Guarantor's liability will not exceed ____________________% of the
> > Indebtedness outstanding at default and all of the accrued interest, and the
> > expenses of collection, enforcement or protection of Lender’s rights and
> > remedies under this Guaranty, including reasonable attorneys' fees.
> 
> > o  Indebtedness Excludes:

SECURITY.

> n  the Guaranty is unsecured.

> o  secured by_________________________________________________________

IL AND MD only o CONFESSION OF JUDGMENT. If Guarantor defaults, it authorizes
any attorney to appear in a court of record and confess judgment against it in
favor of Lender. The confession of judgment may be without process and for any
amount due on this Guaranty including collection costs and reasonable attorneys'
Fees.

PA only o WARRANT OF AUTHORITY TO CONFESS JUDGMENT. Upon default, in addition to
all other remedies and rights available to Lender, by signing below Guarantor
Irrevocably authorizes the prothonotary, clerk, or any attorney to appear in any
court of record having Jurisdiction over this matter and to confess Judgment
against Guarantor at any time withou stay of execution. Guarantor waves notice,
service of process and process. Guarantor agrees and understands that Judgment
may be confessed against Guarantor for any unpaid principal, accrued interest
and accrued charges due on this Note, plus collection costs and reasonable
attorneys' fees up to 15 percent of the Judgment. The exercise of the power to
confess Judgment will not exhaust this warrant of authority to confess Judgment
and may be done as often as Lender elects. Guarantor further understands that
Guarantors property may be seized without prior notice to satisfy the debt owed.
Guarantor knowingly, intentionally, and voluntarily waives any and all
constitutional rights Guarantor has to pre-deprivation notice and hearing under
federal and State laws and fully understands the consequences of this waiver.

By signing immediately below, Guarantor agrees to the terms of the WARRANT OF
AUTHORITY TO CONFESS JUDGMENT section.

SIGNATURES.  By signing under seal, Guarantor agrees to the terms contained in
this Guaranty (including those on page 2). Guarantor also acknowledges receipt
of a copy of this Guaranty.

GUARANTOR:

CHAMPION INDUSTRIES, INC.

Entity Name                               (Seal)

_____________________________________________

Entity Name                               (Seal)

_____________________________________________

Entity Name                               (Seal)




ADDITIONAL PROVISIONS

The Guarantor further acknowledges and agrees with Lender that

1. No act or thing need occur to establish the liability of the Guarantor
hereunder, and no act or thing, except full payment and discharge of all
Indebtedness, shall in any way exonerate the Guarantor or modify, reduce, limit
or release the liability of the Guarantor hereunder.

2. This is an absolute, unconditional and continuing Guaranty of payment of the
Indebtedness and will continue to be enforceable against the Guarantor, whether
or not all Indebtedness is paid in full, until this Guaranty is revoked by
written notice actually resolved by the Lender. Any revocation shall not be
effective as to any Indebtedness existing or committed to at the time of actual
receipt of notice by the Lender, or as to any renewals, extensions and
refinancing thereof.

The Guarantor represents and warrants to the Lender that the Guarantor has a
direct and; substantial economic interest In Borrower and expects to derive
substantial benefits therefrom and from any loans and financial accommodations
resulting from the creation of Indebtedness guaranteed hereby, and that this
Guaranty is given for a business purpose. The Guarantor agrees to rely
exclusively on its right to revoke this Guaranty prospectively as to future
transactions, by written notice actually resolved by Lender if at any time, the
benefits than being received by the Guarantor In connection with this Guaranty
are not sufficient to warrant its continuance as a Guarantor as to future
Indebtedness. Accordingly, the Lender may rely conclusively on a continuing
warranty, hereby made, that the Guarantor continues to be benefited by this
Guaranty and that the Lender has no duty to inquire into or confirm the receipt
of any benefits, and that this Guaranty will be enforceable without regard to
the receipt, nature or value of any such benefits,

3. If the Guarantor is dissolved or becomes insolvent, however defined, or
revokes this Guaranty, thon the Lender has the right to declare the full amount
of all Indebtedness immediately due and payable, and the Guarantor will
forthwith pay the Lender. If the Guarantor voluntarily commences or there is
commenced involuntarily against the Guarantor a case under the United States
Bankruptcy Code, the full amount of all Indebtedness, whether duo and payable or
unmatured, will become immediately due and payable without demand or notice
thereof.

4. The Guarantor will be liable for all Indebtedness, without any limitation as
to amount, plus accrued interest thereon and all attorneys' fees, collection
costs and enforcement expenses referable thereto. Indebtedness may be created
and continued in any amount, whether or not in excess of each principal amount,
without affecting or impairing the liability of the Guarantor hereunder. The
Lender may apply any sums received by or available to the Lender on account of
the Indebtedness from Borrower or any other person (except the Guarantor, from
their properties, out of any collateral security or from any other source to
payment of the excess. Such application of receipts will not reduce, affect or
impair the liability of the Guarantor hereunder. If the liability of the
Guarantor is limited pursuant to the paragraph 4, any payment made by the
Guarantor under this Guaranty will be effective to reduce or discharge its
liability only if accompanied by a written transmittal document, received by the
Lender, advising that such payment is made under this Guaranty for that purpose

5. The Guarantor will pay or reimburse the Lender for all costs and expenses
(including reasonable attorneys' fees and legal expenses) incurred by the Lender
in connection with the protection, defense or enforcement of this Guaranty in
any litigation or bankruptcy or Insolvency proceedings.

6. Whether or not any existing relationship between the Guarantor and Borrower
has been changed or ended and whether or not this Guaranty has been revoked, the
Lender may, but shall not be obligated to, enter into transactions resulting in
the creation or continuance of Indebtedness, without any consent or approval by
the Guarantor and without any notice to the Guarantor. The liability of the
Guarantor will not be affected or impaired by any of the following acts or
things (which the Lender is expressly authorized to do, omit or suffer from time
to time, both before and after revocation of this Guaranty, without notice to or
approval by the Guarantor): (i) any acceptance of collateral security,
Guarantor's, accommodation parties or sureties for any or all. Indebtedness;
(ii) any one or more extensions or renewals of Indebtedness (whether or not for
longer than the original period) or any modification of the interest rates,
maturities or other contractual terms applicable to any Indebtedness; (iii) any
wavier adjustment, forbearance, compromise or indulgence granted to Borrower,
any delay or lack of diligence in the enforcement of Indebtedness, or any
failure to institute proceedings, file a claim, give any required notices or
otherwise protect any Indebtedness, (iv) any full or partial release of,
settlement with, or agreement not to sue, Borrower or any other Guarantor or
other person liable in respect of any Indebtedness; (v) any discharge of any
avoidance of Indebtedness or the acceptance of any instrument In renewal thereof
or substitution therefore; (vi) any failure to obtain collateral security
(including rights of setoff) for Indebtedness, or to see to the proper or
sufficient creation and perfection thereof, or to establish the priority
thereof, or to protect, insure, or enforce any collateral security; or any
release, modification, substitution, discharge, impairment, deterioration,
waste, or loss of any collateral security; (vii) any foreclosure or enforcement
of any collateral security, (viii) any transfer of any Indebtedness or any
evidence thereof; (ix) any order of application of any payments or credits upon
Indebtedness; (x) any election by the Lender under § 1111(b)(2) of the United
States Bankruptcy Code.

7. The Guarantor waives any and all defenses, claims and discharges of Borrower,
or any other obligor, pertaining to indebtedness, except the defense of
discharge by payment in full. Without limiting the generality of the foregoing,
the Guarantor will not assert, plead or enforce against the Lender any defense
of waiver, release, estoppel, stature of limitations, res judicata, statute of
frauds, fraud, forgery, incapacity, minority, usury, illegality, or
unenforceability which may be available to Borrower or any other person liable
in respect of any Indebtedness, or any setoff available against the Lender to
Borrower or any such other person, whether or not on account of a related
transaction. The Guarantor expressly agrees that the Guarantor will be liable,
to the fullest extent permitted by applicable law, for any deficiency remaining
after foreclosure of any mortgage or security interest securing Indebtedness,
whether or not the liability of Borrower or any other obligor for such
deficiency is discharged pursuant to statute or Judicial decision. The Guarantor
shall remain obligated, to the fullest extent permitted by law, to pay such
amounts as though Borrower's obligations had not been discharged.

8. The Guarantor further agree(s) that Guarantor will be obliged to pay
Indebtedness even though any other person obligated to pay Indebtedness,
including Borrower, has such obligation discharged in bankruptcy or otherwise
discharged by law. "Indebtedness" shall include post-bankruptcy petition
Interest and attorneys' fees and any other amounts which 80rrowor is discharged
from paying or which do not accrue to Indebtedness due to Borrower's discharge,
and Guarantor will be obligated to pay such amounts as fully as if Borrower’s
obligations had not been discharged.

9. If any payment applied by the Lender to Indebtedness is thereafter sat aside,
recovered, rescinded or required to be returned for any reason (including,
without limitation, the bankruptcy, insolvency or reorganization of Borrower or
any other obligor}, the Indebtedness to which such payment was applied will for
the purposes of this Guaranty be deemed to have continued in existence,
notwithstanding such application, and this Guaranty will be enforceable as to
such Indebtedness as fully as if such application had never been made.

10. The Guarantor waive(s) any claim, remedy or other right which the Guarantor
may now have or hereafter acquire against Borrower or any other person obligated
to pay Indebtedness arising out of the creation or performance of the
Guarantor's obligation under this Guaranty, including. without limitation, any
right of subrogation, contribution, reimbursement, indemnification, exoneration
or any right to participate in any claim or remedy the Guarantor may have
against the Borrower, collateral, or other party obligated for Borrower’s debt,
whether or not such claim, remedy, or right arises in equity, or under contract,
statute or common law.

11. The Guarantor waives presentment, demand for payment, notice of dishonor or
nonpayment, and protest of any instrument evidencing Indebtedness. The Lender
will not be required first to resort for payment of the Indebtedness to Borrower
or other person' or their properties, or first to enforce, realize upon or
exhaust any collateral security for Indebtedness, before enforcing this
Guaranty.

12. The liability of the Guarantor under this Guaranty is in addition to and is
cumulative with all other liabilities of the Guarantor to the Lender as
Guarantor or otherwise, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

13. To induce Lender to enter into the Loan, Guarantor makes these
representations and warranties for as long as Guaranty is in effect. Guarantor
is duly organized, validly existing and in good standing under the laws in that
Jurisdiction where Guarantor was organized and is duly qualified, validly
existing and in good standing in all jurisdictions in which Guarantor operates
or Guarantor owns or leases property. Guarantor has the power and authority to
enter into this transaction and to carry on Guarantor's business or activity as
now conducted. The execution, delivery and performance of this Guaranty and the
obligation evidenced by this Guaranty: are within Guarantor's duly authorized
powers; has received all necessary governmental approval; will not violate any
provision of law or order of court or governmental agency, and will not violate
any agreement to which Guarantor is a party or to - which Guarantor is or any of
Guarantor's property is subject. Other than previously disclosed in writing to
Lender, Guarantor has not changed Guarantor’s name or principal place of
business within the last ten years and has not used any other trade or
fictitious name. Without Lender's prior written consent, Guarantor does not and
will not use any other name and will preserve Guarantor's existing name, trade
names and franchises. Guarantor owns or leases all property that Guarantor needs
to conduct Guarantor's business and activities. All of Guarantor's property is
free and clear of all liens, security interests, encumbrances and other adverse
claims and interests, except those Lenders previously agreed to in writing.
Guarantor is not violating any laws, regulations, rules, orders, judgments or
decrees applicable to Guarantor or Guarantor's property, except for those that
Guarantor is challenging in good faith through proper proceedings after
providing adequate reserves to fully pay the claim and its challenge should
Guarantor lose.

14. This Guaranty is-effective upon delivery to the Lender, without further act,
condition or acceptance by the Loner. It will be binding upon the Guarantor and
the successors and assigns of the Guarantor and will inure to the benefit of the
Lender and its participants, successors and assigns. Any invalidity or
unenforceability of any provision or application of this Guaranty will not
affect other lawful provisions and applicator hereof, and to this end the
provisions of this Guaranty are declared to be severable. Except as allowed by
the terms herein, this Guaranty may not be waived, modified, amended,
terminated, released or otherwise changed except by a writing signed by the
Guarantor and the Lender. This Guaranty shall be governed by the laws of the
State in which it is executed. Thom Guarantor waives notice of the Lender's
acceptance hereof.



--------------------------------------------------------------------------------

COMMERCIAL SECURITY AGREEMENT

 

DEBTOR NAME AND ADDRESS  

SECURED PARTY NAME AND ADDRESS

BOURQUE PRINTING, INC,

FIRST CENTURY BANK, N.A.

10848 AIRLINE HIGHWAY

600 FEDERAL STREET

BATON ROUGE,LA 70816

BLUEFIELD, WV  24701

   

72-0714729

     

Type: o  individual o partnership n corporation o ______________

State of organization/registration (if applicable) LA___________________

o lf checked, refer to addendum for additional Debtors and signatures.

 

The date of this Commercial Security Agreement (Agreement) is 09-03-2004.

SECURED DEBTS. This Agreement will secure all sums advanced by Secured Party
under the terms of this Agreement and the payment and performance of the
following described SECURED DEBTS that (check one) n Debtor o
 __________________________________________________________________ (Borrower)
owes to Secured Party:

> n Specific debts. The following debts and all extensions, renewals,
> refinancing, modifications, and replacements (describe):LOAN #1294733 IN THE
> AMOUNT OF $600,075.00 DATE 9/9/04

> o  All Debts. All present and future debts, even if this Agreement is not
> referenced, the debts are also secured by other collateral, or the future debt
> is unrelated to or of a different type than the current debt. Nothing in this
> Agreement is a commitment to make future loans or advances.

SECURITY INTEREST. To secure the payment and performance of the Secured Debts,
Debtor gives Secured Party a security interest in all of the Property described
in this Agreement that Debtor owns or has sufficient rights in which to transfer
an interest, now or in the future, wherever the Property is or will be located,
and all proceeds and products of the Property. “Property” includes all parts,
accessories, repairs, replacements, improvements, and accessions to the
Property; any original evidence of title or ownership; and all obligations that
support the payment or performance of the Property. “Proceeds” includes anything
acquired upon the sale, lease, license, exchange, or other disposition of the
Property; any rights and claims arising from the Property; and any collections
and distributions on account of the Property. This Agreement remains in effect
until terminated in writing, even if the Secured Debts are paid and Secured
Party is no longer obligated to advance funds to Debtor or Borrower.

PROPERTY DESCRIPTION. The Property is described as follows:

> o  Accounts and Other Rights to Payment: All rights to payment, whether or not
> earned by performance, including, but not limited to, payment for property or
> services sold, leased, rented, licensed, or assigned. Ibis includes any rights
> and interests (including all liens) which Debtor may have by law or agreement
> against any account debtor or obligor of Debtor.
> 
> o  Inventory: All inventory held for ultimate sale or lease, or which has been
> or will be supplied under contracts of service, or which are raw materials,
> work in process, or materials used or consumed in Debtor's business.
> 
> o  Equipment: All equipment including, but not limited to, machinery,
> vehicles, furniture, fixtures, manufacturing equipment, farm machinery and
> equipment, shop equipment, office and record keeping equipment, parts, and
> tools. The Property includes any equipment described in a list or schedule
> Debtor gives to Secured Party, but such a list is not necessary to create a
> valid security interest in all of Debtor's equipment.
> 
> o  Instruments and Chattel Paper: All instruments, including negotiable
> instruments and promissory notes and any other writings or records that
> evidence the right to payment of a monetary obligation, and tangible and
> electronic chattel paper.
> 
> o  General Intangibles: All general intangibles including, but not limited to,
> tax refunds, patents and applications for patents, copyrights, trademarks,
> trade secrets, goodwill, trade names, customer lists, permits and franchises,
> payment intangibles, computer programs and all supporting information provided
> in connection with a transaction relating to computer programs, and the right
> to use Debtor's name.
> 
> o  Documents: All documents of title including, but not limited to, bills of
> lading, dock warrants and receipts, and warehouse receipts.
> 
> o  Farm Products and Supplies: All farm products including, but not limited
> to, all poultry and livestock and their young, along with their produce,
> products, and replacements; all crops, annual or perennial, and all products
> of the crops; and all feed, seed, fertilizer, medicines, and other supplies
> used or produced in Debtor's farming operations.
> 
> o  Government Payments and Programs: All payments, accounts, general
> intangibles, and benefits including, but not limited to, payments in kind,
> deficiency payments, letters of entitlement, warehouse receipts, storage
> payments, emergency assistance and diversion payments, production flexibility
> contracts, and conservation reserve payments under any preexisting, current,
> or future federal or state government program.
> 
> o  Investment Property: AII investment property including, but not 1umited to,
> certificated securities, uncertified securities, securities entitlements,
> securities accounts, commodity contracts, commodity accounts, and financial
> assets.
> 
> o  Deposit Accounts: All deposit accounts including, but not limited to,
> demand, time, savings, passbook, and similar accounts.
> 
> n  Specific Property Description: The Property includes, but is not limited
> by, the following (if required, provide real estate description):
> 
> HEIDELBERG PRESS AND ACCESSORIES AS Described ON EXHIBIT "A” ATTACHED HERETO
> AND MADE A PART HEREOF

USE OF PROPERTY. The Property will be used for o personal n business o
 agricultural o _____________________purposes.

 

SIGNATURES. Debtor agrees to the terms on pages 1 and 2 of this Agreement and
acknowledges receipt of a copy of this Agreement.
DEBTOR    
SECURED PARTY
BOURQUE PRINTING, INC  FIRST CENTURY BANK, N.A ________________________ 
________________________  ________________________  JEFFERY FORLINES

 

GENERAL PROVISIONS. Each Debtor's obligations under this Agreement are
independent of the obligations of any other Debtor. Secured Party may sue each
Debtor individually or together with any other Debtor. Secured Party may release
any part of the Property and Debtor will remain obligated under this Agreement.
The duties and benefits of this Agreement will bind the successors and assigns
of Debtor and Secured Party. No modification of this Agreement is effective
unless made in writing and signed by Debtor and Secured Party. Whenever used,
the plural includes the singular and the singular includes the plural. Time is
of the essence.

APPLICABLE LAW. This Agreement is governed by the laws of the state in which
Secured Party is located. In the event of a dispute, the exclusive forum, venue,
add place of jurisdiction will be the state in which Secured Party is located,
unless otherwise required by law. If any provision of this Agreement is
unenforceable by law, the unenforceable provision will be severed and the
remaining provisions will still be enforceable.

NAME AND LOCATION. Debtor's name indicated on page 1 is Debtor's exact legal
name. If Debtor is an individual, Debtor's address is Debtor's principal
residence. If Debtor is not an individual, Debtor's address is the location of
Debtor's chief executive offices or sole place of business. If Debtor is an
entity organized and registered under state law, Debtor has provided Debtor's
state of registration on page 1. Debtor will provide verification of
registration and location upon Secured Party's request. Debtor will provide
Secured Party with at least 30 days notice prior to any change in Debtor's name,
address, or state of organization or registration.

WARRANTS AND REPRESENTATIONS. Debtor has the right authority, and power to enter
into this Agreement. The execution and delivery of this Agreement will not
violate any agreement governing Debtor or Debtor's property, or to which
Debtor’s a party. Debtor makes the following warrants and representations which
continue as long as this Agreement h in effect:

(1) Debtor is duly organized and validly existing in all jurisdictions in which
Debtor does business;

(2) the execution and performance of the terms of this Agreement have been duly
authorized, have received all necessary governmental approval, and will not
violate any provision of law or order;

(3) other than previously disclosed to Secured Party, Debtor has not changed
Debtor’s name or principal place of business within the last 10 years and has
not used any other trade or fictitious name; and

(4) Debtor does not and will not use any other name without Secured Party's
prior written consent.

Debtor owns all of the Property, and Secured Party's claim to the Property is
ahead of the claims of any other creditor, except as otherwise agreed and
disclosed to Secured Party prior to any advance on the Secured Debts. The
Property has not been used for any purpose that would violate any laws or
subject the Property to forfeiture or seizure.

DUTIES TOWARD PROPERTY, Debtor will protect the Property and Secured Party's
interest against any competing claim. Except as otherwise agreed, Debtor will
keep the Property in Debtor's possession at the address indicated on page 1 of
this Agreement. Debtor will keep the Property in good repair and use the
Property only for purposes specified on page 1. Debtor will not use the Property
in violation of any law and will pay all taxes and assessments levied or
assessed against the Property. Secured Party has the right of reasonable access
to inspect the Property, including the right to require Debtor to assemble and
make the Property available to Secured Party. Debtor will immediately notify
Secured Party of any loss or damage to the Property. Debtor will prepare and
keep books, records, and accounts about the Property and Debtor's business, to
which Debtor will allow 5ecured Party reasonable access.

Debtor will not sell, offer to sell, license, lease, or otherwise transfer or
encumber the Property without Secured Party's prior written consent. Any
disposition of the Property will violate Secured Party’s rights, unless the
Property is inventory sold in the ordinary course of business at fair market
value. If the Property includes chattel paper or instruments, either as original
collateral or as proceeds of the Property, Debtor will record Secured Party's
interest on the face of the chattel paper or instruments.

If the Property includes accounts, Debtor will not settle any account for less
than the full value, dispose of the accounts by assignment, or make any material
change in the terms of any account without Secured Party's written consent.
Debtors will collect all accounts in the ordinary course of business, unless
otherwise required by Secured Party. Debtor will keep the proceeds of the
accounts all any goods returned to Debtor, in trust for Secured Party and will
not commingle the proceeds or returned goods with any of Debtor's other
property. Secured Party has the right to require Debtor to pay Secured Party the
fuE1 price on any returned items. Secured Party may require account debtors to
make payments under the accounts directly to Secured Party. Debtor will deliver
the accounts to Secured Party at Secured Party’s request. Debtor will give
Secured Party all statements, reports, certificates, list of account debtors
(showing names, addresses, and amounts owing), invoices applicable to each
account, and any other data pertaining to the accounts as Secured Party
requests.

If the Property includes farm products, Debtor will provide Secured Party with a
list of the buyers, commission merchants, and selling agents to or through whom
Debtor may sell the farm products. Debtor authorizes Secured Party to notify any
additional parties regarding Secured Party's interest in Debtor's farm products,
unless prohibited by law. Debtor agrees to plant, cultivate, and harvest crops
in due season. Debtor will be in default if any loan proceeds are used for a
purpose that will contribute to excessive erosion of highly erodible land or to
the conversion of wetland to produce or to make possible the production of an
agricultural commodity, further explained in 7 CFR Part 1940, Subpart G, and
Exhibit M. If Debtor pledges the Property to Secured Party (delivers the
Property into the possession or control of Secured Party or a designated third
party), Debtor will, upon receipt, deliver any proceeds and products of the
Property to Secured Party. Debtor will provide Secured Party with any notices,
documents, financial statements, reports, and other information relating to the
Property Debtor receives as the owner of the Properly.

PERFECTION OF SECURITY INTREST. Debtor authorizes Secured Party to file a
financing statement covering the Property. Debtor will comply with, facilitate,
and otherwise assist Secured Party in connection with obtaining possession or
control over the Property for purposes of perfecting Secured Party's interest
under the Uniform Commercial Code.


INSURANCE. Debtor agrees to keep the Property insured against the risks
reasonably associated with the Property until the Property is released from this
Agreement. Debtors will maintain this insurance in the amounts Secured Party
requires. Debtor may choose the insurance company, subject to Secured Party's
approval, which will not be unreasonably withheld. Debtor will have the
insurance provider name Secured Party as loss payee on the insurance policy.
Debtor will give Secured Party and the insurance provider immediate notice of
any loss. Secured Party may apply the insurance proceeds toward the Secured
Debts. Secured Party may require additional security as a condition of
permitting any insurance proceeds to be used to repair or replace the Property.
If Secured Party acquires the Property in damaged condition, Debtor's rights to
any insurance policies and proceeds will pass to Secured Party to the extent of
the Secured Debts. Debtor will immediately notify Secured Party of the
cancellation or termination of insurance. If Debtor fails to keep the Property
insured, or fails to provide Secured Party with proof of insurance, Secured
Party may obtain insurance to protect Secured Party's interest in the Property.
The insurance may include coverage not originally required of Debtor, may be
written by a company other than one Debtor would choose, and may be written at a
higher rate than Debtor could obtain if Debtor purchased the insurance.

AUTHORITY TO PERFORM. Debtor authorizes Secured Party to do anything Secured
Party deems reasonably necessary to protect the Property and Secured Party's
interest in the Property. If Debtor fails to perform any of Debtor's duties
under this Agreement, Secured Party is authorized, without notice to Debtor, to
perform the duties or cause them to be performed. These authorizations include,
but are not limited to, permission to pay for the repair, maintenance, and
preservation of the Property and take any action to realize the value of the
Property. Secured Party's authority to perform for Debtor des not create an
obligation to perform and Secured Party's failure to perform will not preclude
Secured Party from exercising any other rights under the law or this Agreement.

If Secured Party performs for Debtor, Secured Party will use reasonable care.
Reasonable care will not include any steps necessary to preserve rights against
prior Parties or any duty to take action in connection with the management of
the Property.

If Secured Party comes into possession of the Property, Secured Party will
preserve and protect the Property to the extent required by law. Secured Party's
duty of care with respect to the Property will be satisfied if Secured Party
exercises reasonable care in the safekeeping of the Property or in the selection
of a third party in possession of the Property.

Secured Party may enforce the obligations of an account debtor or other person
obligated on the Property. Secured Party may exercise Debtor's rights with
respect to the account debtor's or other person's obligations to make payment or
otherwise render performance to Debtor, and enforce any Security interest that
secures such obligations.

PURCHASE MONEY SECURITY INTEREST. If the Property includes items purchased with
the Secured Debts, the Property purchased with the Secured Debts will remain
subject to Secured Party's security interest until the Secured Debts are paid in
full. Payments on any non-purchase money loan also secured by this Agreement
will not be applied to the purchase money loan. Payments on the purchase money
loan will be applied first to the non-purchase money portion of the loan, if
any, and then to the purchase money portion in the order h which the purchase
money Property was acquired. If the purchase money Property was acquired at the
same time, payments will be applied in the order Secured Party selects. No
security interest will be terminated by application of this Formula.

DEFAULT. Debtor will be in default if:

(1) Debtor (or Borrower, if not the same) fails to make a payment in full when
due;

(2) Debtor fails to perform any condition or keep any covenant on this or any
debt or agreement Debtor has with Secured Party;

(3) A default occurs under the terms of any instrument or agreement evidencing
or pertaining to the Secured Debts;

(4) anything any happens that either causes Secured Party to reasonably believe
that Secured Party will have difficulty in collecting the Secured Debts or
significantly impairs the value of the Property.

REMEDIES. After Debtor defaults, and after Secured Party gives any legally
required notice and opportunity to cure the default, Secured Party ready at
Secured Party's option do any one or more of the following:

(1) Make all or any part of the Secured Debts immediately due and accrue
interest at the highest post-maturity interest rate;

(2) Require. Debtor to gather the Property and make it available to Secured Pa~
in a reasonable fashion;

(3) enter upon Debtor's premises and take possession of all or any part of
Debtor's property for purposes of preserving the Property or its value and use
and operate Debtor's property to protect Secured Party's interest, all without
payment or compensation to Debtor;

(4) use any remedy allowed by state or federal law, or provided in any agreement
evidencing or pertaining to the Secured Debts.

If Secured Party repossesses the Property or enforces the obligations of an
account debtor, Secured Party may keep or dispose of the Property as provided by
law. Secured Party will apply the proceeds of any collection or disposition
first to Secured Party's expenses of enforcement, which includes reasonable
attorneys' fees and legal expenses to the extent not prohibited by law, and then
to the Secured Debts. Debtor (or Borrower, if not the same) will be liable for
the deficiency, if any.

By choosing any one or more of these remedies, Secured Par~ does not give up the
right to use any other remedy. Secured Party does not waive a default by not
using a remedy.

WAIVER. Debtor waives all claims for damages caused by Secured Par~'s acts or
omissions where Secured Party acts in good faith.

NOTICE AND ADDITIONAL DOCUMENTS. Where notice is required, Debtor agrees that 10
days prior written notice will be reasonable notice to Debtor under the Uniform
Commercial Code. Notice to one party is notice to all parties. Debtor agrees to
sign, deliver, and file any additional documents and certifications Secured
Party considers necessary to perfect, continue, or preserve Debtor's obligations
under this Agreement and to confirm Secured Party's lien status on the Property.



--------------------------------------------------------------------------------

CROSS-COLLATERALIZATION AND CROSS-DEFAULT AGREEMENT

           THIS CROSS-COLLATERALIZATION AND CROSS-DEFAULT AGREEMENT, made and
entered into this 9TH day of September, 2004, by and between Champion
Industries, Inc. (herein "Champion"); Bourque Printing, Inc. herein "Bourque");
Champion and Bourque, (Collectively "Borrowers"); Champion Industries, Inc. as
Corporate Guarantor for Bourque (herein "Guarantor"); and FIRST CENTURY BANK,
N.A., ("Lender").

W I N E S S E T H

           WHEREAS, as a part of the consideration and as additional security
for the "Lender" making a loans to "Champion", and "Bourque", the "Lender" has
required and the "Borrowers and "Guarantor" have agreed to enter into this
CROSS-COLLATERALIZATION AND CROSSDEFAULT AGREEMENT as hereinafter set forth.

           NOW, THEREFORE, IN CONSIDERATION of the loans made by "Lender" to
"Borrowers", the "Borrowers" and "Corporate Guarantor" do hereby agree as
follows, to-wit:

> 1.        That any default under any other terms and provisions of any one of
> the notes evidencing one of the obligations referred to in paragraph 2. below
> or under any of the terms and provisions of any deed of trust, security
> agreement or guaranty agreement securing any such obligation or in the terms
> and provisions of any Loan Agreement or any other loan documentation relating
> to any such obligation, shall constitute a default under all of the notes
> evidencing all of said obligations, as well as under all of the deed(s) of
> trust, security agreement(s), and/or guaranty agreement(s) and/or securing any
> or all of said obligations and any Loan Agreement(s) which govern said
> obligations, and any such default shall entitle Lender to exercise each and
> every right available to it under each and every of said documents, including,
> but not limited to, the right to foreclose against and sell any collateral,
> whether real or persona, securing any of said obligations as if said
> collateral secured all of said obligations.
> 
> 2.        As of the date of execution this agreement relates to all of the
> following existing obligations of Borrower:
> 
> > A. A term debt accommodation in the name of Bourque dated September__,
> > 2004 in the original amount of $600,000.00 bearing account number
> > 1294733, further bearing the Corporate Guarantee of Guarantor.
> > B . A term debt accommodation in the name of Champion dated April 2,
> > 2003, in the original amount of $450,000.00 bearing account number
> > 1393995.
> 
> Any such obligation includes any and all extensions, renewals, modifications,
> substitutions, replacements, and changes
> in form thereof, which may be effected from time to time between the
> "Bank" and the "Borrowers".
> 
> 3.        Any and all other notes executed by the Borrower to evidence an
> obligation owing to Lender after the date of this agreement are further
> subject to and governed by the terms contained herein.
> 
> 4. Execution of this Agreement does not in any manner modify or revise any
> existing loan document.
> 
>  

WITNESS THE FOLLOWING SIGNATURES AND SEALS:

Borrowers:

Champion Industries, Inc.

BY: s/Todd Fry

Its CFO

Bourque Printing, Inc.

BY: s/Todd Fry

It CFO

Corporate Guarantor:

Champion Industries, Inc.

BY: s/Todd Fry

Its CFO

Bank:

FIRST CENTURY BANK, N.A.

BY:________________________

Its________________________

 

 



 

 

 

 

 

 